Citation Nr: 9912942	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  91-38 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for 
service-connected post-traumatic stress disorder (PTSD), from 
May 4, 1989, to November 7, 1996.  

2.  Entitlement to a rating in excess of 30 percent for PTSD, 
from November 7, 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

The veteran filed a claim for compensation benefits for PTSD 
on May 4, 1989.  Service connection for PTSD was granted upon 
rating decision in November 1989 and a 10 percent rating was 
assigned, effective from May 4, 1989, (the date the claim for 
service connection for PTSD was filed).  The veteran 
expressed disagreement with this determination.  After 
numerous grants of temporary total ratings and Board remands, 
the 10 percent rating was recently increased to 30 percent, 
effective November 7, 1996, based on implementation of new 
criteria for PTSD, that went into effect on that date.  Since 
he continues to disagree with the current rating assigned, 
the claim for a rating above 30 percent for PTSD remains at 
issue on appeal.  AB. v. Brown, 6 Vet. App. 35 (1993) (a 
claim remains in controversy where less than the maximum 
available benefits is awarded).  

For clarity, the issue on appeal has been separated into two 
issues as on the title page of this decision.  


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.  As 
manifestations of his PTSD, the appellant experiences 
intrusive recollections of his traumatic memories and engages 
in massive attempts of avoidance of all activities, thoughts, 
or people which might resemble his military experiences of 
trauma.  Additionally, there is exaggerated startle response, 
disturbed sleep and depression.  

2.  After separation from service, the veteran worked at 
numerous jobs, typically for six months to one year, to 
include at a service station, as a laborer for a railroad 
company, ain maintenance for a metal company, an auto 
mechanic, a scrap year worked, a mobile home builder, and an 
iron worker on construction jobs, and as an electrician.  He 
last worked in 1989, as he did not return to the work force 
following a motor vehicle accident that year.  

3.  During the interval since the original grant of service 
connection and the original award of compensation benefits 
(10%), effective May 4, 1989, and the increased rating based 
on amended criteria, effective the date of change, November 
7, 1996, the manifestations of PTSD did not produce more than 
mild impairment of social and industrial adaptability.  

4.  The manifestations of PTSD did not produce more than a 
definite level of social or industrial impairment as of or 
since November 7, 1996, or a level of social or industrial 
impairment marked by more than occasional decrease in work 
efficiency and intermittent period of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for PTSD, prior to November 7, 1996, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.132, Diagnostic Code (DC) 9411 (1996).  

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD, from November 7, 1996, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.132, Diagnostic Code (DC) 9411 (1996); 38 C.F.R. 
§ 4.130, DC 9411, 9400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records does not reveal that 
the veteran was treated for a psychiatric disorder.  Upon VA 
psychiatric examination report and social survey report in 
August 1989, however, PTSD was diagnosed.  It was noted that 
the veteran served two full tours in Vietnam.  During part of 
the time that he was there, he was assigned mine sweeping 
duties.  He was subjected to numerous ambushes, and while he 
was never wounded, he felt that his life was threatened many 
times.  He was later assigned as a field wireman and was shot 
at while performing that job.  He said that he lost a good 
friend during service, and that since returning home, he had 
experienced nightmares of his inservice experiences.  His 
nightmares occurred about once per month.  Over the years, he 
had generally avoided anything to do with Vietnam and had 
felt fairly detached from people.  

On examination, he was fairly tense but pleasant and 
cooperative.  He arrived at the examination with a knife 
strapped to his belt.  He was not psychotic but seemed very 
mildly depressed.  He claimed no hallucinations or delusions.  
He did have some paranoia that people were picking on him 
because he was a veteran.  The examiner noted that the 
veteran scored in the lower mid-range of the Mississippi 
Scale for combat-related PTSD.  It was also noted that he had 
had many jobs since separation, but most of his job changing 
was due to layoffs or a better chance for advancement.  He 
had been married three times.  He said that he had attended a 
PTSD clinic but had had to stop due to conflict with his job.  

Service connection for PTSD was established upon rating 
determination in November 1989, and a 10 percent rating was 
assigned.  

In a February 1990 statement, a private therapist noted that 
the veteran first came to that facility in April 1989.  He 
was escorted by his wife and was totally disoriented.  For 
the past week, he had withdrawn from his family, had 
nightmares, blackouts, flashbacks, and deep depression.  He 
and his wife hoped to understand his bizarre behavior and 
resolve rage and anger concerning a breakdown in his 
relationships at work home, and with peers.  He received 
treatment two time per week.  He was most concerned about 
losing his temper and his lack of self control and rage.  He 
indicated that he was unable to control his temper around 
authority figures.  The therapist recommended a complete 
psychological and medical evaluation and recommended PTSD 
group and Alcoholics' Anonymous (AA) group meetings on a 
weekly basis.  

The veteran was hospitalized at a private facility from 
September 14, 1989, to September 19, 1989, following a 
vehicle accident.  It was noted that he had significant 
emotional problems with chronic depression and stress 
syndrome.  He was then hospitalized at a VA facility from 
September 21, 1989, to October 25, 1989, for alcohol 
dependence and dysthymic disorder.  The veteran related his 
episodes of symptoms dealing with PTSD.  Mental status 
examination was significant for odd appearance with long hair 
and long beard and extremely challenging and oppositional 
attitude during any interviews and moderate anxiety during 
time of interview.  On September 22, 1989, he was started on 
Elavil for treatment of symptoms of PTSD.  He responded quite 
well and within one week he was reported as having a complete 
absence of nightmares, flashbacks, and or depression.  During 
hospitalization, he had one episode of uncontrolled behavior 
or what he called "fits" or "blackouts."  Psychological 
testing revealed alcohol dependence and personality disorder 
with antisocial, narcissistic, and paranoid features.  He 
continuously complained about the "Center" and about the 
care for the veterans.  He was referred to a PTSD group but 
refused to attend after the first meeting.  By the middle of 
October, he was found to be asymptomatic from a psychiatric 
standpoint, but remained for physical reasons.  At discharge, 
he was asymptomatic as far as active symptoms of PTSD.  

Upon rating determination in March 1990, a temporary total 
rating (TTR) was assigned.  A 10 percent rating followed the 
TTR.  

A VA record dated September 25, 1989, reflects that the 
veteran was seen due to concern about rages and blackouts 
that had occurred about three times during the past six 
months.  There was a statement appended to this report 
apparently from the veteran indicating that the statement was 
untrue in that he advised "them" that he had been having 
these rages and blackouts for the past 20 years.  

There was a report from John R. Kluttz, Ed.D., indicating 
that the veteran had attended eight PTSD meetings.  The 
veteran had reported that he had lost a number of jobs due to 
his inability to control his temper around authority figures.  
He continued to have temper outbursts, fits of rage, and 
flashbacks.  He also had feelings of isolation, desperation, 
and depression.  He had an inconsistent sleep pattern.  The 
therapist recommended additional evaluation and group 
meetings.  

The veteran was hospitalized at a VA facility from March 10, 
1990, through April 17, 1990.  It was noted that he had been 
unemployed since September 1989 following an auto accident 
that occurred during a blackout spell.  This followed an 
episode of having a couple of drinks and flying into a rage.  
He continued to report episodes of rage and blackout spells.  
He further stated that he did not recall anything that 
happened during the spells.  He did not feel that these 
spells were related to his drinking.  He did not recall any 
flashbacks, but he did admit to feeling depressed and anxious 
at times.  He stated that usually he just felt angry and 
closed in.  At this time, he continued to drink alcohol.  He 
did not feel depressed, anxious, suicidal, or homicidal.  He 
slept  three to four hours during the day and had a good 
appetite.  He denied having a drinking problem and did not 
want to attend a program regarding that disorder.  He was 
alert, oriented, verbal, and coherent.  It was noted that he 
was undergoing hostility, but, in general, was friendly and 
cooperative, and he did not present with any thought 
disorder.  His course in the hospital consisted of admission 
to the psychiatric unit where he was observed and placed on 
medication.  These medications were discontinued on March 12, 
1990, and on March 21, 1990, he was transferred to the 
alcohol detoxification unit.  During treatment, he attended 
individual and group therapy, AA meetings, and lectures.  He 
talked frequently of his experiences in Vietnam and tended to 
focus on his stress syndrome that he maintained as the reason 
for the way his life was going.  He apparently gained some 
insight and agreed to be discharged and maintained sobriety 
and to follow with an AA program and group meetings.  He was 
also to seek admittance to a PTSD program.  

A VA "21 Day Certification" dated on April 4, 1990, 
reflected certified that the veteran had been treated for 21 
consecutive days for adjustment disorder, alcohol abuse, and 
PTSD.  

In July 1990, the RO assigned a TTR for this period of 
hospitalization, to be followed by a 10 percent evaluation.  

VA records reflect that he was hospitalized from September 
27, 1990, to October 1, 1990, as a result of chest pain with 
incidental evaluation of his psychiatric status.  He was 
alert, oriented, verbal, coherent, and goal directed.  He was 
not depressed or anxious.  He was friendly and cooperative.  

Upon rating decision in November 1990, the 10 percent rating 
in effect was confirmed and continued.  

Subsequently added to the record were reports submitted 
through the Social Security Administration (SSA).  Many of 
these records were duplicates of records already included in 
the claims file.  The non-duplicate medical reports were 
primarily from 1989 and pertained to the veteran's treatment 
following his September 1989 auto accident.  VA records from 
are dated from 1989 and 1990 and include a March 1990 report 
in which it was noted that the veteran said that he had 
"flipped out" and threatened to harm his family and 
himself.  He was unable to communicate with others.  He did 
not remember anything, but his wife reported that he tried to 
jump out of the car on the way to the VA facility.  

In April 1991, the 10 percent rating in effect for PTSD was 
continued.  

In December 1991, the Board remanded the case for additional 
development to include a social and industrial survey and 
examinations to be conducted by a board of psychiatrists.  

The veteran failed to report for scheduled evaluations in 
1992, but in an October 1992 statement, his wife stated that 
it was difficult for the veteran to appear at a VA facility 
so far from home.  Arrangements were made to have the veteran 
examined at a VA facility nearer to his home and the veteran 
was examined by two different physicians in June 1993.  

Upon examination on June 24, 1993, the veteran reported that 
he had been unemployed since 1989 when he was in an 
automobile accident.  He had been an industrial electrician.  
He received SSA benefits.  Complaints included that he broke 
out in a cold sweat and did not sleep well.  He exploded and 
went into a rage over nothing.  He also complained of having 
blackout spells that lasted for approximately 30 minutes to 
one hour and was not related to drinking.  He never 
remembered what happened during these spells.  When he had 
worked, he had had trouble keeping his job.  He did not trust 
others and especially felt leery around children.  He had hit 
his wife a couple of times in the face when he was under a 
blackout spell.  He reported nightmares associated with 
Vietnam.  He still drank a six-pack of beer to help him 
sleep.  He was described as alert, oriented, verbal, and 
coherent.  He was friendly, cooperative, and did not appear 
to be depressed, anxious, or euphoric.  He did not have 
hallucinations or delusions.  He had average intelligence and 
intact memory.  He had good insight and judgment.  The 
diagnosis was chronic PTSD.  

Upon additional VA examination on June 28, 1993, he reported 
that he held about 50 to 60 jobs since his discharge from the 
military.  He reported that he had rages, and experienced 
stress due to the illness of his wife.  He described sleeping 
4 to 5 hours per night with nightmares two or three days per 
week.  He indicated some hypervigilance and some degree of 
exaggerated startle response.  He avoided war movies and news 
of combat themes.  He described himself as socially isolated.  
He scored what was considered exceptionally high on the 
Mississippi Scale for combat-related PTSD, but it was noted 
that the test lacked any validity measures.  He appeared to 
have some pessimism towards his future.  He described his 
nerves as being "on edge."  He appeared uncomfortable in 
interpersonal situations.  His Minnesota Multiphasic 
Personality Inventory (MMPI) was valid and indicated a 
generally negative self image.  Clinical scales suggested a 
"distress syndrome."  This reflected a mixture of 
depression, restlessness, and agitation.  It was felt that he 
was likely to display low frustration tolerance and likely to 
be suspicious and resentful of others.  There was a 
suggestion of weakened but intact resources for handling life 
stresses.  He was felt likely to be mildly to moderately 
depressed with depression manifesting itself in "mental 
dullness."  The diagnostic impression was that psychological 
test data was not consistent in terms of the diagnosis of 
PTSD.  It was felt that the diagnosis of PTSD should be 
viewed as tentative and that additional diagnoses appropriate 
to the veteran might include a personality disorder, mixed 
type, as well as alcohol abuse.  

In a February 1994 rating decision, the 10 percent evaluation 
in effect for PTSD was continued.  

In April 1995, the Board remanded the case for additional 
evidentiary development to include a psychological 
examination by a board of psychiatrists with assignment of a 
Global Assessment of Functioning Scale (GAF) score.  

Subsequently submitted records included an August 1994 
statement by a private substance abuse counselor.  He 
reported that the veteran was initially seen in July 1994.  
He had a provisional diagnosis of alcohol abuse and recurrent 
PTSD.  When the veteran talked of his inservice experiences, 
he became agitated, and it was noted that he said that he 
turned to the use of alcohol to cope with recurrent 
nightmares/flashbacks of dead service members.  

Private records from August through October 1994 reflect that 
the veteran continued to experience sleep disturbance.  He 
drank beer to aid in sleeping.  By December 1994, he reported 
alcohol consumption.  In June 1995, he reported 19 days of 
abstention and claimed church involvement had helped with his 
marital relationship.  

A SSA disability determination from October 1990 reflects 
that the veteran was considered to be disabled.  The primary 
diagnosis was shown to be personality disorder, and the 
secondary diagnosis was anxiety disorder.  

A Social and Industrial Survey was conducted by VA on 
November 9, 1995.  The veteran gave a work history of having 
many jobs.  No job had lasted for more than one year.  Most 
of these jobs were terminated due to problems with his 
supervisors.  He stated that he had not had any employment 
since 1989 when he was in an automobile accident, but then 
reported some part-time work as an electrician since 1993.  
He spent most of his time at home alone or with his wife.  He 
did not socialize in any group activities and did not like to 
eat out in restaurants.  He said that he no longer abused 
alcohol.  His wife said that he experienced about six to 
eight nightmares and flashbacks per month.  She said that he 
was easily angered and would go into a rage, striking out at 
whoever was near him.  The interviewer opined that based on 
the veteran's substance abuse and violence in the work place, 
he probably would be unable to obtain or maintain employment.  

Upon VA psychiatric examination on March 12, 1996, the 
veteran reported that he had had difficulty with his emotions 
for the past 26 years and that he had PTSD.  He reported that 
he was easily startled, had nightmares, flashbacks, cold 
sweats, experienced irritability, and had difficulty getting 
along with others.  He attended a mental health group on a 
weekly basis.  He spent his time mainly around his house.  He 
was on no psychotropic medications.  His difficulty in the 
work force over the years was noted, and it was noted that he 
had become increasingly withdrawn over the years, perhaps in 
an effort to control his substance abuse and violent 
outbursts.  On examination, he was alert and cooperative and 
answered questions and volunteered information.  There were 
no loose associations or flight of ideas.  There were no 
bizarre motor movements or tics.  His mood was somewhat 
sullen.  He affect was appropriate.  There were no delusions, 
hallucinations, ideas of reference or suspiciousness.  He was 
oriented time 3 and memory for both remote and recent was 
good.  Insight and judgment appeared to be adequate as did 
intellectual capacity.  The final diagnoses included a 
history of alcohol abuse and adjustment disorder, mixed 
personality disorder and PTSD with a GAF score of 44.  The 
examiners commented that it was not possible on the basis of 
a clinical interview and a chart review to clearly ascertain 
the true nature and extent of the veteran's symptomatology.  
In addition, the veteran did not seem to be a valid historian 
concerning his substance abuse.  He seemed to have acquired 
the diagnosis of PTSD in spite of various psychological tests 
that seemed to indicate that he did not meet the criteria for 
that.  The examiners added that "[i]n all fairness to the 
veteran, the validity of these tests ha[d] increased over the 
years," and it was felt that he should be psychologically 
retested.  

Upon additional VA testing on April 15, 1996, the veteran 
again related his inservice stressor history.  He also 
reported a significant and extensive psychosocial history.  
He reported that he was a high school graduate, but he failed 
the fifth grade to laziness.  He had no interest in school 
and could not see the point in studying.  He reported getting 
into trouble as he got older for mischeviousness, but not for 
things that were destructive.  He was compared by his father 
to his brother who was the "good boy" while he was the 
"bad boy."  He gave a history of rebelling against his 
father and was sometimes whipped two to three times per week.  
He was also whipped by his mother.  It was noted that he had 
been married three times, although his current marriage had 
been for the past 13 years.  He said that his earlier wives 
could not stand his nightmares, cold sweats, grabbing his gun 
and running perimeter guard.  His wife was ill and had 
retired.  He admitted that he often went into rages and 
yelled at his wife.  He indicated that he had abstained from 
alcohol since January 1996.  The veteran reported that he 
experienced nightmares and flashbacks.  His sleep was 
disturbed, and he tended to cat nap or take naps once in a 
while in the afternoon.  He reported blackouts.  He had 
trouble getting along with others to include authority 
figures.  He also complained of feeling depressed.  He had 
been "down" since 1979 but especially since the automobile 
accident in 1989.  He cried about three to four times per 
week.  He often got mad at himself and hit walls or doors 
over nothing.  He had a loss of interest, decreased 
concentration, anhedonia, and he said that his memory was a 
lot worse since he came back from Vietnam.  He described some 
exaggerated startle response, guilt, and avoidance of others, 
particularly children because of the little Vietnamese 
children strapping grenades to themselves.  There was an 
intensification of symptoms of nervousness, jitteriness and 
being in cold sweats when he was exposed to events that 
symbolized or resembled the traumatic event.  

The examiner noted that the veteran was verbal during this 
interview and over time seemed to establish positive rapport.  
In the beginning of the interview, he was fairly non-
disclosing and quite angry in his tone of voice.  As he began 
discussing his psychosocial history, he seemed to get more 
talkative and seemed to connect better.  Even at the end of 
the interview, he seemed anxious to talk more about his 
psychosocial history.  He was alert and fully oriented to all 
spheres.  He made no eye contact through the course of the 
interview.  His mood appeared to be at least moderately 
depressed.  His affect was blunted and quite constricted.  He 
seemed to be quite angry and just barely able to contain his 
rage.  This was evident in his affect and in his tone of 
voice.  He also appeared to be mildly anxious.  There was no 
evidence of psychosis.  He did report that he sometimes heard 
noises such as doors slamming, the click of a pistol or 
thumps, but this was not considered to be within the 
psychotic range.  There was no evidence of delusions, 
persecutory ideation, obsessions or ruminations.  He denied 
suicidal or homicidal ideation.  Intellectual functioning 
appeared to be within normal limits.  Memory seemed to be 
slightly impaired along with recall and concentration.  
Insight was considered to be quire poor, and judgment was 
limited.  The veteran seemed to be quite invested at 
associating his problems with his Vietnam experience, 
although for most of the interview, he talked about 
psychosocial issues.  The veteran's Combat Exposure Scale was 
in the heavy range, and Mississippi Scale score was in the 
significant range.  The MMPI-II PK Scale score was "just 
barely" below significance.  The examiner noted that the 
validity scales on the MMPI-II were somewhat elevated, and 
that there was a tendency to possible over-report 
symptomatology or distort or exaggerate problems to create 
the impression of severe psychological distress.  It was also 
reported that the clinical scales suggested that the veteran 
presented with physiological distress and complaints that 
were probably vague and non-specific and difficulty to 
diagnoses medically.  There were probable feelings of 
weakness, lethargy, and fatigue, but that the veteran might 
no connect this with felling depressed.  This was an 
individual who likely did not complain of psychological 
distress but rather physiological problems.  Depression 
and/or psychoactive substance abuse was potentially a problem 
for this veteran, and there were likely to be some dependent 
personality traits.  

The examiner noted that on the MCMI-II, the validity scales 
were within normal limits, and the test results could be 
considered valid.  Clinically, the veteran was likely to be 
apathetic and introverted, maintaining minimal social 
involvement.  While he might seem too emotionally bland 
externally, he might engage in a fairly rich fantasy life.  
He might be seen by others as strange or spaced out at times, 
and relationships were likely to be fairly vacuous.  It was 
felt that these tests results suggested that the behavior of 
the veteran might be motivated by a fear of rejection which 
resulted in emotional withdrawal in order to avoid rejection.  
This profile provided some insight into the 
"characterological" functioning of the veteran; in 
particular, the tendency toward isolation and social 
withdrawal out of a fear of rejection.  

In summary, the examiner noted that the veteran was 
interviewed and evaluated to rule in/rule out PTSD and to 
evaluate the degree which this, as opposed to other 
psychological or psychiatric diagnoses, was interfering with 
his functioning.  It was felt in this evaluation, the veteran 
did report symptoms of PTSD in self report parts of the 
evaluation, and his Mississippi Scale score was also within 
the significant range.  Thus, in the absence of other 
material to evaluate regarding the symptom presentation, in 
particular, the consistency of reported symptoms and stressor 
events over time, it was necessary to give the veteran the 
benefit of the doubt and acknowledge the presence of PTSD 
associated with reported stressor events.  However, it was 
also important to recognize that the veteran had personality 
and characterological components to his behavior and 
functioning which dated back to his early childhood as 
documented in the background information section of this 
report.  Such symptoms as his anger and difficulty getting 
along with authority figures had an early onset, and while he 
did not feel that he was abused, the description of how he 
was managed at home as a child growing up appeared to be 
consistent with excessive discipline and abuse.  The 
veteran's history of alcohol abuse was noted.  The diagnostic 
impressions were alcohol abuse, probably dependence, 
reportedly in partial remission; moderate major depression, 
PTSD; personality disorder, not otherwise specified, and 
antisocial with avoidant features present.  It was also noted 
that the veteran had blackouts that appeared to be associated 
with chronic alcohol use.  Psychosocial stressors were 
probably in the moderate to severe range and associated with 
the veteran's inability to work and resulting financial 
problems.  Also, his symptomatology created problems in his 
interpersonal and social functioning created difficulty in 
his marriage.  His highest level of functioning in the last 
year had been in the poor range with marked impairment in 
social and occupational functioning.  The physician noted 
that it was important to try to separate out which diagnostic 
entities accounted for how much of his problems in 
functioning.  Based on this evaluation, it appeared that, by 
far, the most disabling diagnoses for the veteran were, in 
the more acute area, the depression which had been quite bad 
since the auto accident and the residuals of his drinking, in 
particular the blackouts.  Characterologically, the veteran's 
personality disorder, with antisocial, aggressive, and 
avoidant features, contributed the largest proportion of this 
difficulty in functioning interpersonally and occupationally.  
"All in all, the PTSD symptoms that were reported [were] the 
least problematic, given the larger psychosocial history and 
resulting functional difficulties."  

Additional VA psychological examination was conducted on 
March 9, 1998, the veteran reported a continuation of PTSD 
symptoms to include social isolation, nightmares, poor sleep, 
avoidance of others, and an exaggerated startle response.  He 
said that he remained depressed but related his depression to 
his PTSD and indicated that he not drank alcohol since 1996.  
He had had no blackouts in 6 months.  He added that these 
blackouts appeared to occur independently of his drinking.  
While he had received treatment in the past for his PTSD, he 
was not being seen at the current time as his counselor had 
left the clinic, and he found it difficult to resume 
treatment with another individual.  Upon physical 
examination, he was neatly dressed in casual clothing.  He 
appeared alert, quiet, and tense, and cooperative.  He 
answered questions readily.  Verbal productivity, 
orientation, memory, insight, and judgment appeared adequate.  
His GAF score was listed as 45.  

Additional VA psychological evaluation was conducted on April 
8, 1998.  His inservice and post service history, as related 
by the veteran, were reported.  It was noted that he lived 
alone and spent his time walking in the woods, watching 
television, and staying to himself.  He formerly enjoyed 
reading but had not been able to do so due to cataracts.  He 
also used to collect knives and firearms, but was unable to 
afford this avocation now.  He had friendly relations with 
his neighbors but did not have close friends.  He had had 
three marriages, the most recent lasting 14 years.  He 
stopped drinking alcohol three years earlier.  The veteran 
related that he had been given the diagnosis of PTSD, but 
that he did not fully understand its manifestations.  He had 
never been suicidal nor made any overtures at self 
destruction.  However, he did feet an intense lingering sense 
of guilt for having survived Vietnam when others died.  He 
did not involve himself in outside activities and was not 
active in any veterans' groups.  He experienced occasional 
blackouts in which he was described by others as behaving in 
an odd manner.  He did not feel that he was a violent 
individual.  He had never been convicted of any crimes nor 
served any time in prison.  He felt that he was occasionally 
frightening to others due to his quiet nature.  He explained 
that he enjoyed hunting prior to going into the service.  He 
was no longer close to any of his siblings.  

The examiner noted that the veteran was clean and well 
groomed.  He related in a gregarious, well-elaborated manner 
and did not behave in a threatening or uncooperative manner.  
He was unable to provide details of his remote memories and 
tended to under represent himself for purposes of this 
evaluation.  Although he reported a history of memory 
difficulties and dissociative-like behavior, there was no 
evidence of dissociation during the evaluation.  The 
veteran's mentation was logical but idiosyncratic and at 
times odd.  His range of expression was muted and quite 
restricted.  His affect was mildly depressive and without 
significant animation.  There was no evidence of blatant 
psychosis, inebriation, or organic impairment.  His 
intellectual level was estimated to be in the average to 
above average range.  Insight and judgment both appeared to 
be mildly deficient.  Probing his traumatic memories produced 
pensive, somewhat deteriorated responses with poor memory for 
details and a studious, depressive tone to his presentation.  
The examiner noted that results of this evaluation were 
consistent with a diagnosis of PTSD with mild chronic 
depressive disturbance and schizoid traits.  It was also 
noted that the veteran likely experienced quite intrusive 
recollections of his traumatic memories and engaged in 
massive attempts of avoidance of all activities, thoughts, or 
people which might resemble his military experiences of 
trauma.  His sense of detachment and alienation were likely 
partly fueled by arousal factors inherent in PTSD, as well as 
preexisting schizoid characterological traits.  It was also 
noted that he had a history of alcohol dependence that was 
now in remission.  There was some evidence that his 
depressive disturbance was in partial remission, likely due 
to the impact of his ongoing treatment.  However, it was felt 
that his symptoms of arousal and avoidance from PTSD were 
likely quite persistent and refractor to treatment to date.  
He was appropriate concerned that he had been unable to 
sustain relationships but yet related characterologically in 
a rather mild detached manner consistent with two traits of 
schizoid personality disorder.  The diagnostic impressions 
were PTSD, dysthymic disorder, alcohol dependence, by 
history, in remission, and schizoid traits.  

In a VA addendum in August 1998, the examiner who conducted 
the March 1998 examination noted that he had reviewed the 
claims file, to include the most recent psychiatric 
examination.  It was his opinion that the GAF score of 45 
represented a reasonable estimate of the veteran's serious 
psychiatric impairment related to his PTSD.  

Upon rating decision in October 1998, the 10 percent rating 
in effect for PTSD was increased to 30 percent, effective 
from November 7, 1996, the date of implementation of new 
rating criteria for PTSD.  

Pertinent Laws and Regulations 

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

A GAF of 41 to 50 is for "[s]erious symptoms (e.g. suicidal 
ideation, server obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994), cited in Richard v. Brown, 9 Vet. App. 266 (1996).

The rating criteria for mental disorders, 38 C.F.R. § 4.125 
et seq., were amended in November 1996, during the pendency 
of this appeal. The Court has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Hayes v. Brown, 5 
Vet. App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The VA's General Counsel provided 
additional guidance with respect to this matter in March 
1997.  The General Counsel held that questions regarding 
whether the amendments to the rating schedule for mental 
disorders were more beneficial to claimants than the 
previously existing provisions would be resolved in 
individual cases.  See VAOPGCPREC 11-97 (Mar. 25, 1997).

Prior to November 1996, the schedular criteria for 0, 10, 30, 
50, 70 and 100 percent ratings for psychoneurotic disorders 
were as follows:

There are neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability.  [0 percent]

Less than criteria for the 30 percent, with emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  [10 percent]

Definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people. The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  [30 percent]

Ability to establish and maintain effective or favorable 
relationships with people is considerably impaired. By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  [50 percent]

Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  [70 percent]

The attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to maintain or 
retain employment.  [100 percent]

38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner which 
quantifies the degree of impairment for purposes of meeting 
the statutory requirement that the Board articulate its 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  In VAOGCPREC 9-93, the General 
Counsel held that the term "definite" should be construed 
to mean distinct, unambiguous and moderately large in degree, 
more than moderate but less than large.

As amended, all mental disorders, whether diagnosed as 
schizophrenia, PTSD or a combination of both disorders, are 
rated under the same criteria, the "General Rating Formula 
for Mental Disorders," Diagnostic Code 9440.  38 C.F.R. § 
4.130 (as amended by 61 Fed. Reg. 52695-52702).  As amended, 
the regulation reads as follows for the 0, 10, 30, 50, 70 and 
100 percent ratings:

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
[0 percent]

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication [10 
percent]  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  [30 percent]

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  [100 
percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (as amended by 61 
Fed. Reg. 52695-52702).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a) (as amended by 61 Fed. Reg. 52695-52702).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (as amended 
by 61 Fed. Reg. 52695-52702).


Analysis

Since the Board's remand in 1997, the United States Court of 
Appeals for Veterans Claims (Court) entered a decision in 
Fenderson v. West, 12 Vet. App. 119 (1999), that held that 
there is an important distinction between where a claimant is 
dissatisfied with the initial or original rating assigned to 
a disability following the grant of service connection, and 
claims for an increased rating.  At the time of initial 
ratings, ratings may be assigned for separate periods of time 
based on the facts found, a practice characterized by the 
Court as a "staged rating."  Thus, the adjudicators and the 
Board can not limit consideration to just the evidence that 
pertains to the present level of disability.  Hence, 
Francisco v. Brown, 7 Vet. App. 55 (1994), does not control.  
In this case, after reviewing the evidence of record and the 
rating decision over the years since the appeal process 
started, it is clear to the Board that the adjudicators 
considered all the evidence reflecting on the manifestations 
of the PTSD since the original claim was filed.  They clearly 
did not consider only the evidence showing the "present" 
level of disability.  It is by no means clear that requiring 
the RO to revisit the question of a "step rating" would be 
in the veteran's interest in this matter.  The RO has, in 
fact, reviewed all the evidence and has awarded a "staged 
rating."  The RO set the effective date of the increased 
"step" award as the date of the change of the rating 
criteria.  Accordingly, the Board finds that there is no 
prejudice to the claimant by proceeding on the record without 
a fourth remand to the RO.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board finds that one fundamental fact of this case is 
that the application of the "old" (pre-November 7, 1996) 
for rating the veteran's service-connected PTSD would not 
support a finding of functional impairment warranting a 
rating in excess of 10 percent rating, at any time since the 
claim for service connection for this disorder was initially 
filed on May 4, 1989, through November 7, 1996, when the 
rating was increased to 30 percent by implementation of 
revised rating criteria.  Another fundamental fact is that 
the application of either the "old" criteria or the "new" 
(November 7, 1996) criteria for rating PTSD since assignment 
of a 30 percent rating using the "new" criteria would not 
support a finding of functional impairment warranting a 
rating in excess of the currently assigned 30 percent rating.  

A Rating in Excess of 10 Percent for PTSD From May 4, 1989, 
Through November 7, 1996

The record demonstrates overwhelmingly that the claimant has 
very disabling nonservice-connected personality and substance 
abuse disabilities that have existed since the diagnosis of 
PTSD was made in 1989.  Current evaluations reflect that the 
alcohol problem is now in remission.  Numerous records in the 
claims file during this period in question provide a detailed 
explanation of the symptoms reported by the appellant over 
the years.  These records include VA social and industrial 
survey in July 1989, VA psychiatric evaluation in August 
1989, private and VA hospitalization records from September-
October 1989, psychiatric evaluation reports from June 1993, 
a social and industrial survey in November 1995, and VA 
evaluation reports in March and April 1996.  These records 
are marked by a paucity of objective findings of disabling 
manifestations of PTSD.  The VA examination in August 1989 
noted little objectively beyond mild depression.  The 
appellant's multiple job changes since service were ascribed 
to layoffs or opportunities for job advancement.  During the 
September 1989 hospitalization, it was noted that all the 
PTSD symptoms resolved with administration of Elavil, and he 
was asymptomatic at discharge.  Psychological testing was 
marked by an absence of PTSD and the presence of alcohol 
dependence and a multifaceted personality disorder. The 
March-April 1990 hospitalization again was marked by the 
presence of multiple disorders other than PTSD.  The records 
of the Social Security Administration indicate that relevant 
diagnoses did not even include PTSD, and listed a personality 
disorder as the primary diagnosis.  

The June 1993 VA examination contains minimal objective 
findings relating to PTSD.  Following psychological testing, 
the examiner frankly questioned whether the diagnosis of PTSD 
was valid.  The statements of medical history provided by the 
appellant for the social and industrial survey in November 
1995 that he had lost jobs due to conflicts with supervisors 
are in direct contradiction to the history supplied on the VA 
examination in 1989 that the job turmoil was due to layoffs 
and opportunities for job advancement.  The Board finds the 
statements recorded in 1989, much closer to the time when the 
claimant last worked, are entitled to far more probative 
value than the statements supplied in 1995.  The social 
worker further opined that substance abuse and violence in 
the work place were the primary causes of unemployment.  The 
VA examiner in March 1996 noted multiple diagnoses, including 
history of alcohol abuse, adjustments disorder, mixed 
personality disorder and PTSD.  This physician indicated that 
it was difficult to assess the true extent of the symptoms, 
but he questioned whether the diagnosis of PTSD was even 
valid.  

The April 1996 examiner, following further evaluation and 
testing, concluded that with the benefit of the doubt, a 
diagnosis of PTSD could be sustained.  However, the examiner 
further described in detail important personality and 
characterological components affecting the claimant's 
behavior and functioning.  After an extended and compelling 
analysis, this evaluator found the PTSD to be the least 
problematic of the claimant's difficulties.

Because the record contained ample evidence that there were 
multiple diagnoses of record, and clear evidence that PTSD 
was either not present, or minimally present and problematic, 
the Board then attempted to secure an explicit medical 
opinion as to how to apportion the level of impairment 
produced by the PTSD, if any, verses the nonservice connected 
disabilities.   The evaluator in April and August 1998 almost 
directly contradicted the long series of prior evaluations 
and provided an opinion that the PTSD manifestations 
warranted a GAF score of 45 and that distinguishing 
manifestations of other disabilities would be speculative.

On review of this record, the Board finds the clear pattern 
of minimal or nonexistent findings of PTSD manifestations 
between 1989 and 1996, and the analysis of the claimant's 
psychiatric status by the April 1996 examiner, are entitled 
to by far and away the greatest probative value.  By 
contrast, the depth of the review and the analysis, or rather 
the lack of depth of review and analysis presented by the 
evaluator in April and August 1998, are entitled to far less 
probative value.  Moreover, for purposes of assessing the 
disability prior to November 1996, it is clear that the 
contemporary evidence is entitled to greater probative weight 
than the April and August 1998 assessments.

The evidence during the prior up to November 1996 reflects 
minimal indications of the presence of disabling symptoms of 
PTSD, if any.  There was a notation of mild depression.  On 
the other hand, there is a great deal of detailed and very 
cogent evidence that the appellant experienced disabling 
manifestations attributed to nonservice connected 
disabilities, particularly a multiply diagnosed personality 
disorder.  The most probative evidence concerning the reasons 
for the appellant's job turmoil prior to his injury in 1989 
is the history given in 1989 that linked this problem to 
layoff and opportunities for advancement, not conflicts with 
supervisors. The conclusion of the April 1996 evaluator that 
the PTSD was the least problematic disorder present remains 
the most probative evidence in this record as to the actual 
nature of the psychiatric disabilities present in this case, 
and clearly shows that no more than mild, if any, social or 
industrial disability due to PTSD was present.  Clearly, the 
evidence provided no basis whatsoever to contemplate a rating 
in excess of 10 percent for PTSD under the criteria in effect 
prior to November 7, 1996.

Karnas, supra., provides that where rating criteria change 
during the pendency of an appeal, the claimant is entitled to 
be considered under both, "unless Congress provided 
otherwise or permitted the Secretary of Veteran Affairs . . .  
to do otherwise and the Secretary did so."  Karnas, 1 Vet. 
App. at 313.  Under the governing law: 

Subject to the provisions of section 5101 of 
this title, where compensation, dependency or 
indemnity compensation, or pension, is 
awarded or increased pursuant to any Act or 
administrative issue, the effective date of 
such award or increase shall be fixed in 
accordance with facts found, but shall not be 
earlier than the effective date of the Act or 
administrative issue.  In no event shall such 
award or increase be retroactive for more 
than one year from the date of application 
therefor or the date of the administrative 
determination of entitlement, whichever is 
later.    
. .
38 U.S.C.A. § 5110(g) (West 1991 & Supp. 1998).

In Rhodan v. West, 12 Vet. App. 55 (1999), the Court 
addressed the effective date of the revised criteria for 
rating mental disorders in what was apparently a claim for 
increase involving PTSD.  (The Board notes that the facts 
presented in Rhodan and its companion Haywood were not clear 
as to whether the appeals arose from original claims or were 
claims for increase.)  The Court held:


	Regardless of the exact administrative 
posture of the proposed changes to the 
regulations, there is no doubt as to which 
version was applicable at the time of either 
[Board] decision at issue here.  It is well 
settled that the rulemaking procedures of the 
Administrative Procedure Act (APA), 5 U.S.C. 
§§ 552, 553, govern the VA regulatory 
process. See 38 U.S.C. § 501(c), (d); Fugere 
v. Derwinski, 1 Vet. App. 103, 107 (1990). 
Sections 553(d) and 552(a)(1)(D) of title 5 
mandate, absent some specific exceptions 
listed at § 553(d)(1)-(3), that the effective 
date of a regulation must be 30 days after 
the date of publication of the adopted 
regulation in the Federal Register.  Until 
the statutory 30 days have passed, the 
regulation is not lawfully effective.  See 
Rowell v. Andrus, 631 F.2d 699, 704 (10th 
Cir. 1980).  Thus, prior to November 7, 1996, 
the revised regulations at issue here were 
not lawfully effective.

	Nor do the revised regulations allow for 
their retroactive application prior to 
November 7, 1996.  When the Secretary adopted 
the revised mental disorder rating schedule 
and published it in the Federal Register, the 
publication clearly stated an effective date 
of November 7, 1996.  Because the revised 
regulations expressly stated an effective 
date and contained no provision for 
retroactive applicability, it is evident that 
the Secretary intended to apply those 
regulations only as of the effective date. 
See Allin v. Brown, 6 Vet. App. 207, 211 
(1994). 

	The Secretary's legal obligation to 
apply November 7, 1996, as the effective date 
of the revised regulations prevents the 
application, prior to that effective date, of 
the liberalizing law rule stated in Karnas. 
"[W]here compensation, dependency and 
indemnity compensation, or pension is awarded 
or increased pursuant to any Act or 
administrative issue, the effective date of 
such an award or increase. . . shall not be 
earlier than the effective date of the Act or 
administrative issue."  38 U.S.C. § 5110(g).  
This effective date rule prevents the 
application of a later, liberalizing law to a 
claim prior to the effective date of the 
liberalizing law. See DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997); see also McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain 
language of section 5110(g) prohibits a 
retroactive award prior to the effective date 
of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  Accordingly, the Court 
holds that for any date prior to November 7, 
1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.

Although this is an original claim for compensation benefits 
not a claim for increase as apparently was the circumstance 
in Rhodan, the Board can not discern a basis to find that the 
effective date considerations set out in Rhodan would not be 
applicable in the context of an original claim for benefits.  
Accordingly, the claimant as a matter of law can not receive 
an rating on the basis of the revised criteria prior to 
November 7, 1996, on the facts of this case.

A Rating in Excess of 30 Percent From November 7, 1996.  

As pointed out earlier, effective November 7, 1996, new 
rating criteria were implemented for the evaluation of 
neuropsychiatric disorders.  Based upon this criteria, the RO 
found that the symptomatology for PTSD resulted in moderate 
impairment.  In view of the fact that the VA examination in 
April 1996 found his PTSD symptoms to represent the least of 
his psychiatric problems, and effectively ascribed the 
industrial impairment to nonservice connected causes, the 
basis for the award of an increased rating of 30 percent 
under the revised criteria is obscure at best.  While the 
veteran is shown with various psychiatric symptoms other than 
those from PTSD, the 1996 examination (and subsequent 
examinations) do reflect continued sleep impairment, memory 
problems, and anxiety.  The evaluator in March 1996 listed a 
GAF of 44 that represents "serious" social and occupational 
functioning.  That score, however, was based upon multiple 
psychiatric diagnoses including a history of alcohol abuse, 
adjustment disorder, mixed personality disorder and PTSD.  
Thus, it was not a score based simply on the PTSD 
manifestations.  This point was strongly emphasized in the 
careful report and analysis presented in April 1996, that 
found the PTSD manifestations were far overshadowed by 
depression, which was not linked to the PTSD and which was 
described as producing "quite bad" effects only since a 
post service accident, and a personality disorder which 
contributed "the largest proportion" to the claimant's 
difficulties both interpersonally and occupationally.  It is 
hard to read this report and find any basis to conclude that 
PTSD was producing identifiable industrial impairment.

The Board has considered the April and August 1998 report, 
which provided a GAF of 45 and opined that the impact of the 
nonservice connected manifestations, could not be 
distinguished from the PTSD.  For the reasons noted above, 
the Board finds this report is entitled to far less probative 
weight that the assessment presented in April 1996.  There is 
reasonable concurrence among all the evaluators between 1989 
and 1996 that the PTSD, if present, was productive of at best 
mild impairment.  The evaluator in 1998 did not provide an 
opinion based upon as complete a review of the record as the 
1996 evaluator, and the 1998 evaluator did not articulate a 
clear rational as to why suddenly the PTSD manifestations 
were overshadowing all others when all the other evaluators 
saw things exactly the opposite.  

As noted above, the issue now to the Board is entitlement to 
a rating in excess of 30 percent from November 7, 1996, not 
whether the 30 percent evaluation was justified.  The Board 
finds that a rating in excess of 30 percent from November 7, 
1996, is not warranted under the old or new criteria.  For an 
increase, using the old criteria, there must be definite 
impairment in the ability to establish or maintain effective 
and wholesome relationship with people; the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  The most probative evidence of 
record, particularly the 1996 evaluation, simply does not 
reflect that symptoms of PTSD, when considered alone and not 
in combination with other nonservice-connected psychiatric 
problems, were more than mildly disabling, which warranted 
the 10 percent evaluation then assigned.  Clearly, there was 
no basis for the ratings between 50 and 100 percent for PTSD 
under the old criteria.

For an increase, using the new criteria, there must be 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Clearly, the veteran's service-connected 
psychiatric problem does not rise to this level of 
disability.  While the appellant does show some emotional 
detachment and some complaints of impairment of his memory, 
at no time in the clinical records does he exhibit due to 
PTSD panic attacks, difficulty in understanding commands, or 
forgetting to complete tasks, or significant impaired 
judgment or abstract thinking, disturbances of motivation and 
mood.  Additionally, it does not appear that he is subject 
due to PTSD to episodes of unprovoked violence, or that he 
neglects personal appearance and hygiene.  Nor is there 
evidence that he exhibits due to PTSD symptoms such as gross 
impairment in thought processes or communication; delusions, 
hallucination, or thoughts of suicide; grossly inappropriate 
behavior; persistent danger of hurting himself or others, 
intermittent inability to perform activities of daily living; 
disorientation to time or place, or memory loss for names, to 
include his own.  The symptoms that he does exhibit due to 
PTSD do not more closely approximate a rating in excess of 
that now assigned under the rating criteria that were 
implemented on November 7, 1996.  

Thus, it is the Board conclusion that the manifestations of 
the service-connected PTSD clearly do not warrant a rating in 
excess of that currently assigned for the period in question.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.3 (1998).  Additionally, the 
Board finds that the current evaluation contemplates the 
symptomatology and resulting impairment demonstrated in the 
medical evidence of record.  The Board concurs with the RO 
that there are no unusual or exceptional factors such as to 
warrant an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (1998).  


ORDER

A rating in excess of 10 percent for PTSD from May 4, 1989 to 
November 7, 1996, is denied.  

A rating in excess of 30 percent for PTSD from and after 
November 7, 1996, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

